In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-349V
                                      Filed: October 5, 2015
                                           Unpublished

****************************
ARIKA BROWNE,                         *
                                      *
                  Petitioner,         *      Damages Decision Based on Proffer;
                                      *      Influenza; Shoulder Injury (“SIRVA”)
                                      *      Special Processing Unit (“SPU”)
SECRETARY OF HEALTH                   *
AND HUMAN SERVICES,                   *
                                      *
                  Respondent.         *
                                      *
****************************
Andrew Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On April 7, 2015, Arika Browne filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a left shoulder injury as
a result of the administration of an influenza vaccine. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On August 20, 2015, a ruling on entitlement was issued, finding petitioner entitled
to compensation for a Shoulder Injury Related to Vaccine Administration (“SIRVA”). On
October 5, 2015, respondent filed a proffer on award of compensation [“Proffer”]
indicating petitioner should be awarded $37,000.00 for lost earnings, $85,000.00 for
actual and projected pain and suffering, and $4,000.00 for past unreimbursable
expenses, amounting to a total award of $126,000.00. Proffer at 1-2.
1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $126,000.00 in the form of a check payable to petitioner, Arika
Browne. This amount represents compensation for all damages that would be
available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

                                        s/Nora Beth Dorsey
                                        Nora Beth Dorsey
                                        Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

_________________________________________
                                                        )
ARIKA BROWNE,                                           )
                                                        )
                         Petitioner,                    )
                                                        )      No. 15-349V
v.                                                      )      Chief Special Master Dorsey
                                                        )      ECF
SECRETARY OF HEALTH AND                                 )
HUMAN SERVICES,                                         )
                                                        )
                         Respondent.                    )
                                                        )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

     I.   Items of Compensation

          A. Future Medical Care Expenses

          Respondent proffers that based on the evidence of record, petitioner is not entitled to an

award for projected unreimbursable medical care expenses incurred from the date of judgment as

provided under 42 U.S.C. § 300aa-15(a)(1)(A). Petitioner agrees.

          B. Lost Earnings

          The parties agree that based upon the evidence of record, Arika Browne has suffered a

past loss of earnings as a result of her vaccine-related injury. Therefore, respondent proffers that

the Court should award Arika Browne a lump sum of $37,000.00 for her lost earnings as

provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.

          C. Pain and Suffering

          Respondent proffers that the Court should award Arika Browne a lump sum of

$85,000.00 for her actual and projected pain and suffering. This amount reflects that the award

                                                   1
for projected pain and suffering has been reduced to net present value. See § 300aa-15(a)(4).

Petitioner agrees.

        D. Past Unreimbursable Expenses

        Evidence supplied by petitioner documents Arika Browne’s expenditure of past

unreimubursable expenses as a result of her vaccine-related injury. Respondent proffers that the

Court should award Arika Browne a lump sum of $4,000.00 for past unreimbursable expenses as

provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(A). Petitioner agrees.

        E. Medicaid Lien

        Petitioner represents that there are no outstanding Medicaid liens related to her vaccine-

related injury.


    II. Form of the Award

        The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below and request that the Chief Special Master’s

decision and the Court’s judgment award the following 1: a lump sum payment of $126,000.00,

representing compensation for lost earnings ($37,000.00), pain and suffering ($85,000.00), and

past unreimbursable expenses ($4,000.00), in the form of a check payable to petitioner, Arika

Browne.


    III. Summary of Recommended Payment Following Judgment

Lump sum payable to petitioner:                                      $126,000.00


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.
                                                 2
                         Respectfully submitted,

                         BENJAMIN C. MIZER
                         Principal Deputy Assistant Attorney General

                         RUPA BHATTACHARYYA
                         Director
                         Torts Branch, Civil Division

                         VINCENT J. MATANOSKI
                         Deputy Director
                         Torts Branch, Civil Division

                         MICHAEL P. MILMOE
                         Senior Trial Counsel
                         Torts Branch, Civil Division

                         /s/Claudia B. Gangi
                         CLAUDIA B. GANGI
                         Senior Trial Attorney
                         Torts Branch, Civil Division
                         U. S. Department of Justice
                         P.O. Box l46, Benjamin Franklin Station
                         Washington, D.C. 20044-0146
                         Direct dial: (202) 616-4357
                         Fax: (202) 616-4138


Dated: October 5, 2015




                            3